Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending; of which claims 1-20 are allowed.

Reason for allowance
According to the Examiner’s interpretation of the invention, none of the prior arts of record cited below individually or in combination teach each and every claimed limitation of the current invention. This invention addresses an anti-hacking housing coupled to sensors to house and protect a communication device where a user access is decided based on multi-factor authentication based on the user’s trait data in different combination of weight pattern score.
Following prior arts are relevant to this application:
US 10,366,220 B2 (SHAPIRO; Steve et al.) – SHAPIRO discloses a  data processing system supported by the housing, and having one or more processor configured to receive the one or more signals representative of the biometric parameter and sensed presence of the user and compare the biometric parameter to a stored user parameter for authentication of the user and wherein upon authentication by the one or more processor, the one or more processor are configured to switch from a locked mode to an unlocked mode to enable the one or more processor to communicate data, via the communication device, indicative of at least two factors conforming to the requirements of a multi-factor authentication scheme, and to switch 
US 2010/0201517 A1 (PUJOL; Olivier) - PUJOL discloses a technique for protection against intrusions into the landing gear housings of an aircraft, including at least one sensor, for at least one housing, covering at least one housing entry area and connected to a calculator capable of processing the data from said sensor for detecting the intrusion of a target and generating intrusion occurrence information for triggering an alarm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491